Citation Nr: 0927951	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder ("PTSD").

2.  Entitlement to service connection for depression, claimed 
as secondary to PTSD.

3.  Entitlement to service connection for a stomach disorder, 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2003 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Louis, Missouri, which denied the Veteran's 
claims for service connection for PTSD, depression claimed as 
secondary to PTSD, and a stomach disorder claimed as 
secondary to PTSD.  

In August 2005, the Board remanded the Veteran's claim for 
further development, specifically to obtain his service 
personnel records in order to attempt to verify his claimed 
stressors and to obtain updated medical treatment records.  
This was accomplished, and in June 2009, the VA Appeals 
Management Center ("AMC") issued a Supplemental Statement 
of the Case ("SSOC"), which continued to deny the Veteran's 
claim.  The claims folder has been returned to the Board for 
further appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish that the Veteran has a current diagnosis of PTSD.  

2.  The competent medical evidence of record is against 
finding that the Veteran's depressive disorder is the result 
of service or a service-connected disability.

3.  The competent medical evidence of record is against 
finding that the Veteran has a current stomach disorder.





CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f), 4.125 (2008).

2.  Service connection for depression is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310(a), 4.125 (2008).

3.  Service connection for a stomach disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA with regard to the Veteran's claim 
of service connection for PTSD by means of a December 2002 
letter.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claim for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claim.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

With regard to the Veteran's claims of service connection for 
depression and a stomach disorder, both claimed as secondary 
to PTSD, the Board notes that the notification requirements 
of the VCAA were satisfied by means of a letter dated 
September 2005.  Although this notice was sent after the 
initial adjudication of the Veteran's claim, in January 2004, 
prior to the issuance of this letter, the RO readjudicated 
the claims in a Statement of the Case ("SOC"), which also 
provided a detailed explanation as to why his secondary 
service connection claims had been denied.  In June 2009, 
following the receipt of additional evidence, the Veteran's 
secondary service connection claims were readjudicated in an 
SSOC.  Based on these facts, as well as the notice given, the 
Board finds that a reasonable person would know what evidence 
was needed to establish service connection on a secondary, as 
well as a primary basis.  Therefore, any failure in the 
content or timing of the notice is not prejudicial.  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection is awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in the letter dated September 2005.  To 
the extent there was any error in such notice, since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

        b.) Duty to Assist

With regard to the duty to assist, the claims folder contains 
the Veteran's service personnel and medical treatment records 
and post-service VA Medical Center ("VAMC") treatment 
records.  In addition, the claims folder contains the 
Veteran's statements in support of his claim.  The Veteran 
has not referenced any additional available treatment records 
that he wished to have added to his claims folder.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(c)(4) (2008).  With respect to the claim for service 
connection for PTSD, as discussed in more detail below, the 
most relevant and determinative issue of the claim is 
corroboration of the alleged in-service stressor.  An 
examination would at best a diagnosis of PTSD, but would not 
confirm that the alleged stressors actually occurred.  
Therefore, it would be futile to delay appellate 
consideration of this claim to develop evidence that is not 
determinative and would not substantiate the claim.

As to the remaining claims, as will be discussed in greater 
detail below, there is no credible evidence of a continuity 
of symptomatology since service, and no competent evidence 
linking his claimed depression or stomach disorder to 
service.  Therefore, as the evidence does not suggest an 
association between his claimed disabilities and service, the 
criteria for obtaining a VA examination are not met.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable Laws & Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2008). "In line of 
duty" means any injury or disease incurred or aggravated 
during a period of active military service, unless such 
injury or disease was the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was 
the result of the Veteran's abuse of alcohol or drugs.  38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301 (2008).  
"Alcohol abuse" is defined by 38 C.F.R. § 3.301(d) as the 
use of alcohol beverages over time, or such excessive use at 
any one time, sufficient to cause disability or death of the 
user.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  The Court 
has clarified that service connection shall also be granted 
on a secondary basis under the provisions of 38 C.F.R. § 
3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a non-service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that, effective October 10, 2006, 38 C.F.R. § 
3.310(b) was amended to state that any increase in severity 
of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board finds that the 
version of 38 C.F.R. § 3.310 in effect before the change 
governs this appeal.

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2008); Gaines v. West, 
11 Vet. App. 353, 357-58 (1998).  

The Federal Circuit recently held that the term "engaged in 
combat with the enemy" in 38 U.S.C.A. § 1154(b) requires 
that a veteran have "personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, as determined on a case-
by-case basis."  Moran v. Peake, 525 F.3d 1157 (2008).  The 
Federal Circuit further held that "[a] showing of no more 
than service in a general 'combat area' or 'combat zone' is 
not sufficient to trigger the evidentiary benefit of § 
1154(b)."  Id.  See also VAOPGCPREC 12-99 (Oct. 18, 1999).  
Service department evidence that a veteran engaged in combat 
or that a veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, his or her lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, the 
Veteran must corroborate his or her testimony by credible 
supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 
1114 (Fed. Cir. 2007) (finding no error in Board 
determination that a non-combat Veteran's "own statements 
cannot serve as 'corroboration' of the facts contained in 
those statements).  In such cases, the record must include 
service records or other credible evidence that supports and 
does not contradict the Veteran's testimony.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau, 9 Vet. App. at 
395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  
Because the question of whether the Veteran was exposed to a 
stressor in service is a factual one, VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts. Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991).

III. Analysis

1.  Entitlement to service connection for PTSD and 
entitlement to service connection for depression, claimed as 
secondary to PTSD.

The Veteran seeks service connection for PTSD as a result of 
a claimed in-service stressor.  Specifically, he claims that 
while serving on the U.S.S. England off the coast of Vietnam 
during the Vietnam War, he was forced to engage in search and 
rescue missions and the recovery of dead Vietnamese soldiers 
from the water and transport them to the ship's freezer.  
(See PTSD questionnaire, March 2004.)  He says that this 
resulted in his developing many problems, including bad 
dreams, flashbacks, trouble sleeping, rage and memory 
problems, which he believes are manifestations of PTSD.  Id.  
He further claims that he developed depression secondary to 
PTSD and/or his experience in the alleged recovery operation.  
Id.  

As an initial matter, the Board notes that the Veteran has 
never alleged having engaged in actual combat during service.  
While his service personnel records confirm that he served as 
a Navy Helmsman, his DD 214 reveals no evidence of combat 
service, nor does it list any decorations, medals, 
commendations, etc. that would verify combat service.  As the 
record fails to show that he engaged in combat during active 
duty service, the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable in this case.

Following a Board remand to attempt to verify his claimed 
stressors and obtain medical treatment records, the RO 
submitted the Veteran's information to the National Archives 
and Records Administration ("NARA") and to U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research (CURR)).  In 
May 2009, after several unsuccessful attempts to obtain 
information, the NARA responded that it had examined the deck 
logs of the U.S.S. England for the period identified and that 
they did not document the events described.  A response from 
the JSRRC indicated that it had reviewed the 1968 command 
history for the U.S.S. England, which reportedly showed that 
two pilots were rescued by a helicopter deployed from the 
ship, but did not reveal any incidents involving the recovery 
of bodies.  Shortly thereafter, the RO sent the Veteran a 
letter requesting that he provide any additional information 
he may have in support of his claim, but he failed to reply.  

As noted above, the law requires verification of a claimed 
stressor, and the Veteran's lay testimony alone is not enough 
to establish the occurrence of the alleged stressor.  As 
there is no evidence corroborating the Veteran's report of 
recovering dead bodies while on search and recovery missions, 
the preponderance of the evidence is against the claim, and 
it must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed 
Cir. 2001).

Furthermore, even if such a stressor was present, the Board 
further concludes that the preponderance of the evidence is 
against finding that the Veteran has a current diagnosis of 
PTSD.  In this regard, the Board notes that a complete review 
of the claims folder reveals that the Veteran has never been 
diagnosed with PTSD.  

The Board is cognizant that, in September 1968, he was seen 
in sick call after he was observed displaying signs of 
euphoria, rambling and incoherent speech.  Upon examination, 
it was noted that he appeared to be intoxicated, although he 
did not smell of alcohol.  The diagnosis was intoxication 
secondary to an undetermined source, rule out alcohol or 
drugs.  However, there is no evidence that the Veteran 
displayed any such behavior again during service.  His 
September 1969 separation examination report indicated normal 
findings for all systems, including 
psychological/psychiatric. 

Following his separation from service in 1969, there is no 
evidence of record that the Veteran sought medical treatment 
for PTSD or any other mental disorder until December 2000, 
when he was diagnosed with depression during a visit to the 
emergency room for epigastric pain.  (See VAMC treatment 
report, December 2000.)  During treatment for the epigastric 
pain, he was seen by a clinician from the Mental Health 
Department, who diagnosed him with chronic depressive 
disorder and recommended that he begin an antidepressant 
drug.  

In December 2001, during a follow-up appointment at the VAMC 
primary care clinic, it was noted that he had a history of 
depression with alcohol abuse and gastroesophageal reflux 
disease ("GERD").  The clinician recommended that he 
continue taking Zantac for GERD and follow up in the Mental 
Health Department for depression.  He was also strongly 
advised to stop smoking and using alcohol.  In March 2002, he 
was seen for a psychiatric evaluation, during which time he 
noted that he had been struggling with depression, having 
trouble sleeping, worrying a great deal and being forgetful.  
He was diagnosed with depressive disorder recurrent and 
alcohol dependence in early remission.  His Axis III 
diagnosis was chronic pancreatitis.  He was also started on 
another antidepressant medication.

The Veteran's VAMC treatment notes from 2002 through May 2009 
show that he continued to receive treatment for depression 
and participated in group and private therapy sessions for 
alcohol addiction.  During this time, he reported continuing 
depression due to numerous personal problems, including 
ongoing marital discord with his wife of 37 years, 
unemployment, his stepsons' legal troubles, his 
granddaughter's death in a car accident, having two dogs 
stolen, being diagnosed with prostate cancer, financial 
problems and the unexpected death of several other family 
members and friends.  (See VAMC treatment reports April and 
December 2003; January, August, September and December 2004; 
July and October 2005; February 2006; March 2008.)  In August 
2004, he was diagnosed with major depressive disorder and 
alcohol abuse in early remission, with an Axis IV diagnosis 
of marital stress.  However, these documents also show that 
throughout his many years of treatment, there is no evidence 
that he ever advised any of his physicians, therapists or 
other medical professionals that he believed that he had PTSD 
or felt that his depression or other 
psychiatric/psychological manifestations were related to any 
incident of his active military service.  In fact, there is 
no evidence that he ever discussed any aspect of his military 
service with any of his treating practitioners.  

In December 2007, he underwent a PTSD evaluation at the VAMC, 
in which it was determined that, based on his answers to a 
series of questions, he did not have PTSD.  During a mental 
status examination in June 2008, although the Veteran 
reported having served in the Navy for four years, including 
one year in Vietnam, he did not assert that any of his mental 
health or other problems were the result of his service in 
Vietnam.  In December 2008, he was diagnosed with memory loss 
secondary to using alcohol and nicotine for 30 years and 
alcohol-induced dementia.  (See VAMC treatment report, 
December 2008.)  The VA physician strongly advised him to 
decrease his alcohol and tobacco use, but the Veteran 
indicated that he did not want to; the doctor noted that his 
prognosis was poor.  In March 2009, he was again diagnosed 
with depressive disorder, not otherwise specified, with an 
Axis III diagnosis of prostate cancer, and an Axis IV 
diagnosis of "psychosocial stressors and life events 
unknown."  (See VAMC treatment report, March 2009.)  During 
the evaluation, he reported that he was now separated from 
his wife and was living with his parents.

Consequently, based on a review of the complete evidence of 
record, the Board concludes that the competent medical 
evidence of record is against the Veteran's claim of service 
connection for PTSD.

In summary, as there is no verification of a claimed 
stressor, the Board concludes preponderance of the evidence 
is against the claim of entitlement to service connection for 
PTSD, and it must be denied.  Furthermore, even if the 
existence of such a stressor was shown, the preponderance of 
the evidence is against finding that he currently has PTSD.

With regard to the Veteran's claim of service connection for 
depression, the Board also finds that the competent evidence 
of record is against the Veteran's claim.  In this case, 
there is no evidence that his current depressive disorder is 
in anyway related to his active military service.  There is 
no evidence that he suffered from any type of mental disorder 
during service and was found to have no mental disorders at 
discharge.  The Board also notes that following his military 
service, the Veteran was neither treated for, nor diagnosed 
with depression until 2000, more than 30 years after service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The amount of time that passed 
between service and the first treatment or documented 
complaint of record of a psychiatric disorder is evidence 
that weighs against the Veteran's claim on a direct basis.

The Board recognizes that the Veteran reported having the 
claimed depression while on active duty, and he attributed 
the in-service incident involving intoxication to drinking 
alcohol as a way of dealing with the events he witnessed.  
While the Veteran is competent to describe experiencing 
symptoms of depression at that time, his service treatment 
records are negative for any such references.  Furthermore, 
the Board notes that his post-service treatment records 
contain numerous references to depression, which are 
repeatedly attributed to current life stressors.  At no point 
did he report experiencing depression in service, or 
otherwise attribute his current depression to his military 
service, to include the stressful events discussed above.  
The Board finds the statements offered by the Veteran during 
the course of medical examination as to the source of his 
depression to be more credible than those subsequently 
offered directly to VA in support of a claim for monetary 
benefits.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  Consequently, the 
Board finds that there is no credible evidence of a 
continuity of symptomatology between this disability and his 
military service.  As there is no competent medical evidence 
otherwise suggesting a relationship between the claimed 
disability and service, the Board finds that the 
preponderance of the evidence is against granting service 
connection for depression on a direct basis.

With regard to his claim of service connection for depression 
secondary to PTSD, as noted above, as service connection has 
been denied for PTSD, service connection can not be 
established for depression on a secondary basis.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).



2.  Entitlement to service connection for a stomach disorder, 
claimed as secondary to PTSD.

The Veteran also contends that he has a stomach disorder 
secondary to PTSD.  (See PTSD questionnaire, March 2004.)  
Alternatively, he claims that he has a stomach disorder as a 
result of the stressful events he experienced during the 
Vietnam War.  Id.

As an initial matter, the Board notes that the Veteran's 
service treatment records are void of any evidence of a 
stomach disorder during active duty service.  As noted above, 
his September 1969 service separation examination revealed 
normal findings for all systems.  There is also no indication 
that the Veteran suffered from a stomach disorder during the 
period immediately after service.

In fact, following service, there is no evidence that the 
Veteran complained of, sought treatment for or was diagnosed 
with any stomach disorders until December 2000, when he 
presented to the emergency room at the Poplar Bluff, Missouri 
VAMC with complaints of epigastric and lower chest pain and 
vomiting.  The treatment notes reveal that while he was in 
the emergency room, he was alcohol intoxicated and could not 
provide any further history regarding his condition.  He was 
diagnosed with alcohol intoxication, history of alcohol abuse 
and alcoholic gastritis.  He was discharged with 
recommendations to take Zantac, Maalox and a prescription 
medication.  He was also strongly advised to cease his 
alcohol use, and it was noted that his overall prognosis was 
guarded if he continued to drink.  

During treatment at the VAMC in December 2001, he was 
diagnosed with GERD and was told to continue taking Zantac.  
(See VAMC treatment report, December 2001.)  Although 
subsequent treatment reports are negative for complaints of, 
treatment for, or diagnosis of GERD, a September 2002 active 
outpatient medication list shows that the Veteran was taking 
Simethicone (anti-gas medication) three times per day for 
stomach problems.  (See VAMC treatment note, September 2002.)  

VAMC treatment reports after September 2002 show no evidence 
that the Veteran either complained of or was treated for any 
type of stomach disorder.  Although subsequent treatment 
notes mention that he was previously diagnosed with alcohol-
induced pancreatitis in December 2000 (See VAMC treatment 
report, April 2005), there is no evidence that he continued 
to have a stomach disorder.  During a primary care assessment 
in December 2008, there was no indication that he either 
complained of, or was found to have any stomach problems.  
VAMC treatment reports from June 2008, January 2009 and May 
2009 indicate that his gastrointestinal system was within 
normal limits.  (See VAMC treatment report, June 2008, 
January and May 2009.)  

Based on a review of the complete claims folder, the Board 
concludes that the preponderance of the evidence of record is 
also against the Veteran's claim of service connection for a 
stomach disorder on either a direct or secondary basis.  
Here, although it appears that the Veteran was initially 
diagnosed with a stomach condition, the diagnosis was 
alcoholic gastritis, found to be the result of his chronic 
alcohol abuse.  At that time, the treating physician advised 
him to stop drinking and advised him of the dangers of 
alcohol dependency.  One year later, he was diagnosed with 
GERD and was noted to be taking several over-the-counter 
medications for the condition.  However, there is no medical 
evidence in the claims folder that the Veteran was ever 
diagnosed with a stomach disorder secondary to PTSD, 
depression or any other mental health disorder.

As previously noted, if an injury or disease was the result 
of a veteran's abuse of alcohol or drugs, there may be no 
service connection.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.  In this case, the competent evidence of 
record strongly suggests that his stomach problems are, at 
least in part, caused by his extensive history of chronic 
alcohol abuse.  The Board recognizes that, in Allen v. 
Principi, 237 F. 3d 1368 (Fed. Cir. 2001), although the 
Federal Circuit held that the current version of 38 U.S.C.A. 
§ 1110, when read in light of its legislative history, does 
not preclude an appellant from receiving compensation for 
alcohol or drug-related disabilities arising secondarily from 
a service-connected disability, the Board believes that this 
case is clearly distinguishable, as the Board has determined 
that he does not have PTSD, and service connection has not 
been established for depression.  Thus, to the extent his 
stomach disability is attributable to a mental disorder, 
whether or not via alcohol use, service connection cannot be 
established on a secondary basis. 

As to whether his GERD is directly related to military 
service, the Board notes that there is no competent evidence 
to suggest such a relationship.  Although the Veteran 
asserted in his notice of disagreement that he has had all of 
his illnesses since service, he has never articulated what 
symptoms, if any, of a stomach disorder he was experiencing 
at that time, or since service.  Thus, the Board finds that 
there is no continuity of symptomatology shown between the 
claimed disability and service.

Moreover, although the Veteran is clearly competent to report 
symptoms he experiences, he is certainly not competent to 
offer an opinion on a matter clearly requiring medical 
expertise, such as linking the claimed disability to service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board concludes that service 
connection is not warranted for a stomach disorder.  The 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application, as there is not an 
approximate balance of evidence.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression, claimed as 
secondary to PTSD, is denied.

Entitlement to service connection for a stomach disorder, 
claimed as secondary to PTSD, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


